FILED
                             NOT FOR PUBLICATION                                MAR 04 2011

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JERRY LYNN DAVIS,                                  No. 10-15450

               Petitioner - Appellant,             D.C. No. 3:09-cv-00222-ECR-
                                                   RAM
  v.

NEVADA ATTORNEY GENERAL; E.K.                      MEMORANDUM *
MCDANIEL, Warden,

               Respondents - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                  Edward C. Reed, Senior District Judge, Presiding

                      Argued and Submitted February 14, 2011
                             San Francisco, California

Before: O’SCANNLAIN and TROTT, Circuit Judges, and CAMPBELL, Senior
District Judge.**

       Jerry Davis appeals the district court’s denial of his petition for a writ of

habeas corpus. We review de novo the district court’s denial of habeas relief, and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Tena Campbell, Senior District Judge for the U.S.
District Court for Utah, sitting by designation.
“[w]e may affirm the district court’s decision on any ground supported by the

record, even if it differs from the district court’s rationale.” Lambert v. Blodgett,

393 F.3d 943, 965 (9th Cir. 2004). Mr. Davis’s claim, that he received ineffective

assistance due to his trial counsel’s failure to object to the trial court’s imposition

of consecutive sentences, was fairly presented to the Nevada Supreme Court; the

claim is thus properly exhausted. Castillo v. McFadden, 399 F.3d 993, 998-99 (9th

Cir. 2005).

      Having expanded the Certificate of Appealability and received supplemental

briefing regarding the merits of Mr. Davis’s claim from the parties, the court finds

it to be without merit. The last reasoned opinion of the state court determined that

the performance of Mr. Davis’s counsel was not deficient because Nevada law

does not bind a trial court to a plea agreement, and Mr. Davis acknowledged his

understanding that the sentence imposed would be at the sole discretion of the trial

court. This decision was not contrary to, nor did it involve an unreasonable

application of, clearly established federal law: in this case, the standard for

effective assistance of counsel set forth by Strickland v. Washington, 466 U.S. 668,

687-88 (1984).

      AFFIRMED.